DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 7 is amended. Claims 1-8 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolorforosh et al., US 6,312,386.
 	Regarding claim 6, Bolorforosh discloses a medical image processing apparatus (Abstract; a medical ultrasound diagnostic imaging system includes a delay system that applies a composite delay profile to signals to or from respective transducer elements), comprising
 	processing circuitry configured to attach information indicating a delay profile, which was applied when transmitting ultrasound, to reception data collected by transmitting/receiving the ultrasound, or to an ultrasound image based on the reception data (Abstract; col. 1, lines 54-63; a delay system that applies a composite delay profile to signals to or from respective transducer elements. The first and second delay profiles cause ultrasonic energy from the respective first and second sets of the transducer elements to constructively add at first and second respective spaced focal zones in either transmit or receive).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1 and 8, the closest prior art does not teach or suggest the claimed invention having “store a plurality of trained models for generating, based on the input image, an output image in which noise is reduced according to a wavefront shape of when the ultrasound is transmitted in the input image; select a trained model corresponding to a type of the ultrasound probe or the delay profile from the plurality of trained models; and generate an output image by inputting the input image to the selected trained model”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-5, the claims have been found allowable due to its dependencies to claim 1 above.

 	Regarding independent claim 7, the closest prior art does not teach or suggest the claimed invention having “acquire an ultrasound image and mask data indicating a picture of a straight linear or an arcuate; perform processing to add the picture to the ultrasound image by using the mask data; and output the ultrasound image and a processed ultrasound image as training data to be used for a machine learning model”, and a combination of other limitations thereof as recited in the claim.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
 	Regarding independent claim 6, Applicant argues that Bolorforosh does not disclose “attach information indicating a delay profile, which was applied when transmitting ultrasound, to reception data collected by transmitting/receiving the ultrasound, or to an ultrasound image based on the reception data” as claimed. Examiner respectfully disagrees. As stated in the rejection above, Bolorforosh discloses a delay system that applies a composite delay profile to signals to or from respective transducer elements. The first and second delay profiles cause ultrasonic energy from the respective first and second sets of the transducer elements to constructively add at first and second respective spaced focal zones in either transmit or receive (Abstract; col. 1, lines 54-63).
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “attach information indicating a delay profile, which was applied when transmitting ultrasound, to reception data collected by transmitting/receiving the ultrasound, or to an ultrasound image based on the reception data”, in light of the specification, as a delay system that applies a composite delay profile to signals to or from respective transducer elements. The first and second delay profiles cause ultrasonic energy from the respective first and second sets of the transducer elements to constructively add at first and second respective spaced focal zones in either transmit or receive. Therefore, the claimed “attach information indicating a delay profile, which was applied when transmitting ultrasound, to reception data collected by transmitting/receiving the ultrasound, or to an ultrasound image based on the reception data” reads on the disclosure of Bolorforosh. 
 	Furthermore, the Applicant does not provide any explanation as to why the prior art of record does not read on the claimed limitations except for the prior art does not disclose or suggest the claimed limitations.

 In view of the above arguments, the Examiner believes all rejections are proper and are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665